Citation Nr: 0710114	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  03-33 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for bilateral 
cataracts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1963 to June 1966.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2001 
rating decision of the St. Louis, Missouri, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The 
veteran's claims folder was subsequently transferred to the 
jurisdiction of the Anchorage, Alaska, RO.


FINDINGS OF FACT

1.  A September 2004 written statement signed by the 
veteran's representative indicated that the veteran wished to 
withdraw his appeal as to the issue of entitlement to service 
connection for right ear hearing loss; there is no question 
of law or fact remaining before the Board in this matter.

2.  It is not shown that the veteran engaged in combat with 
the enemy or that he was exposed to a verified stressor event 
in service.

3.  The preponderance of the evidence is against a finding 
that the veteran has PTSD related to a stressor event in 
service; when PTSD has been diagnosed, the diagnosis was 
based on alleged stressor events that have not been verified.

4.  The preponderance of the evidence is against a finding 
that any current cataract of either eye is related to any 
incident or injury in service.


CONCLUSIONS OF LAW

1.  The veteran has withdrawn his Substantive Appeal in the 
matter of entitlement to service connection for right ear 
hearing loss.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 20.202, 20.204 (2006).

2.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304 (f) (2006).

3.  Service connection for bilateral cataracts is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

Right Ear Hearing Loss

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

In a written statement signed by the veteran's 
representative, summarizing an informal telephone hearing 
with the veteran conducted in September 2004, the veteran 
withdrew his appeal in the matter of service connection for 
right ear hearing loss.  Hence, there is no allegation of 
error of fact or law for appellate consideration on that 
issue.  Accordingly, the Board does not have jurisdiction to 
consider an appeal in this matter, and it must be dismissed 
without prejudice.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A notice letter in May 2001 outlined what is needed to 
establish service connection for PTSD and cataracts, and 
informed the veteran of his and VA's responsibilities in 
developing the claims.  The June 2001 rating decision, and 
the September 2003 supplemental statement of the case (SSOC) 
explained what the record showed and why the claims were 
denied.  The notice letter specifically advised the veteran 
to tell VA of any additional information or evidence that he 
would like VA to obtain and to send any information 
describing additional evidence or the evidence itself to VA.  
A March 2006 letter provided notice regarding disability 
ratings and effective dates of awards (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); however such notice would 
only be relevant if a benefit claimed was being granted.  An 
April 2006 SSOC readjudicated the matters and advised the 
veteran of the updated status of the case. 

Regarding the duty to assist, the RO obtained service medical 
records and service personnel records, as well as relevant 
private and VA treatment records.  The veteran has not 
identified any other pertinent evidence outstanding.  VA 
examinations have been conducted.  The RO obtained 
information from the U.S. Marine Corps Historical Center.  
This was provided on a compact disc; the RO converted the 
information to hard copy which was associated with the claims 
folder.  VA's assistance obligations with respect to the 
matters on appeal are met.  The veteran is not prejudiced by 
the Board's proceeding with appellate review.

II.  Factual Background

The veteran's service personnel records show that he served 
in the U.S. Marine Corps in Vietnam from September 11, 1965 
to December 18, 1965, and from January 31, 1966 to February 
6, 1966.  They further show that he was assigned to the 5th 
Communications Battalion of the 3rd Marine Division, serving 
as a unit stockman and warehouseman.  The personnel records 
and his service medical records (SMRs) provide no indication 
that he engaged in combat.  The SMRs show that in March 1966 
he was referred for psychiatric evaluation because of 
multiple financial, marital, and behavioral difficulties.  
The examiner noted a long history of antisocial behavior 
including multiple arrests.  The veteran was described as a 
sullen individual who rationalized and projected the 
responsibility for his longstanding poor social adjustment.  
He was openly hostile, with no evidence of depression, 
psychosis, or organicity.  The diagnosis was sociopathic 
personality disorder; it was recommended that he be 
administratively separated from service as unsuitable.

On a private psychiatric evaluation in February 2000, the 
veteran reported a history of being sexually molested by his 
stepfather as early as at age five, and then being sexually 
abused in subsequent foster homes.  He stated that after so 
much abuse he viewed entering the Marine Corps as "a 
blessing."  He reported he engaged in combat in Vietnam.  

On June 2000 VA psychiatric evaluation, the veteran reported 
completing one tour in Vietnam.  He reported that he "was 
attached to a Communications Unit as a Guard.  He reports 
volunteering for numerous missions, being in numerous 
firefights and to 'walking into a mortar ambush.'"   The 
diagnoses included PTSD, with depression.

The veteran was hospitalized for treatment of PTSD in July 
2001, January 2002, and August 2003.  In a July 2001 
treatment record, it was noted that he reported that he 
sustained a shrapnel wound to his right hand in Vietnam.  

On July 2003 VA psychiatric evaluation, the veteran reported 
that while his military occupational specialty was supply, he 
never worked in this, instead his duties were to protect the 
radio people and cryptographers.  He described seeing 
villagers left with their bellies sliced open by the 
Vietcong.  The veteran reported that he and others "did the 
same thing" to VC they caught as a counter-terrorism 
measure.  He reported that he began to enjoy killing and 
became emotionally flat about it.  He stated that after he 
described how he enjoyed killing, he was found to have combat 
stress and was not allowed to go back to Vietnam.  The 
diagnosis was PTSD, chronic.

The veteran provided written statements indicating that was 
involved in "heavy fighting" which included being shelled 
by mortars in Happy Valley in the fall of 1965 and Marble 
Mountain in early 1966.  He stated that he was wounded by 
shrapnel in the right hand but did not report the injury at 
the time.

The Marine Corps Historical Center provided a Summary of 
Combat Action for the years 1965 and 1966 that did not 
specifically refer to the veteran's Communications Battalion 
as being involved in combat.

In a statement received in July 2002, the veteran's former 
wife reported that he was found to have "combat fatigue" 
following his return from Vietnam.

The veteran contends that he has bilateral cataracts that he 
believes resulted from his being hit in the left eye with a 
rock during service, resulting in orbital bone fracture.  The 
enlistment examination in August 1963 noted that the veteran 
wore glasses for myopia.  In February 1965, he was seen for 
new glasses and he reported that his previous glasses had not 
been adequate "since head injury 4/64."  There is no 
documentation of any injury to either eye or of any fracture 
of any facial bones.  The separation examination in June 1966 
noted normal eye examination.

In September 2001, the veteran underwent phacoemulsification 
and placement of posterior chamber interocular lens for 
treatment of left eye nuclear cataract.

On VA general medical examination in June 2002, the veteran 
described onset of visual difficulties in 1995.  The examiner 
noted that the veteran "could not give me any reason why his 
cataracts are service connected.  He denies trauma to the 
eyes."

A VA eyes examination in June 2002 noted the veteran's 
history of being hit in the left eye with a rock during 
military training in 1963.  The examiner stated that "this 
may have been the etiology that caused the cataract to 
develop in his left eye."  The diagnoses were pseudophakia, 
left eye; and early cataract, right eye.  The right eye 
cataract was "not even close to requiring cataract 
surgery."

A February 2003 statement from a private optometrist 
indicated that the veteran had been seen in December 2002 and 
reported a history of eye injury including broken orbital 
bones and vision loss in his left eye following trauma from a 
flying rock 40 years earlier during service.  The optometrist 
noted that the veteran had undergone left eye cataract 
surgery in June 2002.  She stated that:

There are certain types of cataracts that 
can be caused by eye or head trauma.  This 
could possibly be the reason [the veteran] 
needed cataract surgery.  I have not seen 
his eyes prior to the surgery, and can not 
conclude a definite cause of the cataract.

The notes of the veteran's informal telephone hearing in 
September 2004 indicate that he referred to rhinoplasty in 
1989-90 that was related to left eye injury in service.

A November 2005 VA examination found a small central cataract 
in the right eye.  The left eye was clear.

III.  Legal Criteria and Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

To establish service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  38 
C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f); West v. Brown, 7 
Vet. App. 70 (1994).  Where the veteran did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

PTSD

There is no evidence that the veteran "engaged in combat with 
the enemy."  Service medical records show no references to 
combat, and service personnel records do not reflect that the 
veteran engaged in combat with the enemy during his 74 days 
of confirmed service in Vietnam.  The ordinary meaning of the 
phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154, requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99 (October 18, 1999).  There is no supportive evidence 
that the veteran engaged in combat with the enemy (as 
defined).  His duties as a unit stockman and warehouseman 
were of a non-combat nature.  While he has alleges that he 
engaged in firefights, killed many Vietcong, and was wounded 
by mortar fire at Happy Valley or Marble Mountain, these 
events could not be corroborated, and his accounts are not 
credible.  

Regarding the allegations that the veteran witnessed 
villagers who were cut open and participated in the capturing 
and cutting open of Vietcong, he has not provided information 
sufficient for verification of these events.  (And a 
claimant's killing and mutilation of captured enemy, if it 
had occurred, would have been a war crime, and misconduct, 
and would not be a basis for an award of compensation.  See 
38 U.S.C.A. § 1110.)

While there is medical evidence showing diagnoses of PTSD, 
these are based on the veteran's unsupported reports of 
extensive combat in service.  Without evidence that the 
veteran engaged in combat or credible supporting evidence of 
an in-service stressor, even unequivocal medical evidence 
that a claimant has a diagnosis of PTSD is insufficient to 
establish that the PTSD is service related, so as to warrant 
service connection..  

The veteran's own statements, and those of his former wife, 
contending that he has PTSD due to traumatic events in 
service cannot by themselves establish that diagnosis is 
related to his military service.  As laypersons, they lack 
the requisite training to provide a competent opinion 
regarding the determination of a medical diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Without evidence of a verified/verifiable stressor event in 
service, or a diagnosis of PTSD based on a stressor event 
supported by credible evidence, the criteria for establishing 
entitlement to service connection for such disease are not 
satisfied.  The preponderance of the evidence is against this 
claim, and it must be denied.

Bilateral Cataracts

The record contains clear medical evidence of cataract 
disability of both eyes, the left postoperative.  While the 
veteran claims a left eye injury/ orbital bone fracture in 
service, there is no documentation of any eye or orbital bone 
injury during service.  Significantly, the veteran told a VA 
examiner in June 2002 that he had no eye trauma history and 
did not know why his cataracts would be service connected.  

The earliest objective evidence of cataracts is in 2001, 
approximately 35 years after service.  Such a prolonged time 
interval between service separation and the earliest 
documentation of the current disability is of itself a factor 
weighing against a finding of service connection.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).
To the extent that the June 2002 VA physician's report and 
the February 2003 private optometrist's report relate current 
cataract disability to an eye injury in service, it is 
noteworthy that the record contains no documentation of such 
injury.  The lack of any medical evidence of cataracts for 
decades following service, and in particular the veteran's 
denial in 2002 of any history of eye trauma, renders the 
physicians' statements of little probative value, as they are 
based entirely on a history provided by the veteran that is 
unsubstantiated by the objective evidence of record.  Swann 
v. Brown, 5 Vet. App. 229, 233 (1993).  Because the veteran 
is a layperson, his allegations that his cataracts are 
related to service are not competent evidence.  "Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  See 
Espiritu, supra.  Given that there is no documentation of eye 
injury in service, no evidence of cataracts for 35 years 
thereafter, and no probative medical evidence of a nexus 
between service and any current pathology, the preponderance 
of the evidence is against the veteran's claim and it must be 
denied.


ORDER

The appeal in the matter of entitlement to service connection 
for right ear hearing loss is dismissed.

Service connection for PTSD is denied.

Service connection for bilateral cataracts is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


